Opinion of the court delivered by
McGirk Judge.
The defendant Payne, was indicted for agreeing with two others, to unlawfully beat and assault ope Henry Francis, and also for actually proceeding to put said agreement in execution. The defendant Payne, pleaded, that on a certain day before the filing said plea, he had been sued before one Wilson Primm, a justice of the peace for the county and township of St. Louis; and was before said justice convicted of the same offence in an action of debt, under the laws of the corporation of the said city of St. Louis, and under the said conviction, he was condemned in the sum of fifty dollars, wherefore he prays judgment &c. The State demurred to the plea, and the circut court gave judgment for the deft.
The sole question is, does the conviction before the un4er.the ^aws °f tbe corporation, create a good bar to the indictment? The act of the general assembly of 1821, and re-enacted in 1831, and continued to the Present time> giving justices of the peace jurisdiction expressly, excepts from the jurisdiction of justices of the peace, all'cases of riots; this case is thereby not triable before a justice of the peace. It is admitted by the record that Primm was a justice of the peace, under the authority of the general law of the land, and as such he is expressly by the act, transferring assaults and batteries to justices of the peace, prohibited from holding pleas in regard to riots &c. This jurisdiction belongs to the circuit court; the plea of the defendant does not set out the ordinances of the corporation. We do not therefore exactly know how the Mayor and Aldermen have treated the subject, but so far as the matter is before us, it seems tous the court erred in overruling the demurrer. In the case of the State v. Simond, the act of incorporation *378expressly conferred authority on the city to make laws in regard to gaming; therefore, the court held that a conviction under the corporation laws was a bar to an indictment in the circuit court for the same thing — 3 vol. M. R. 413. This was a case of concurrent jurisdiction; the case at bar is not, so far as the -justice’s jurisdiction is concerned of that kind. Judgment reversed, cause remanded for a new trial.